SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

724
CA 12-02207
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                     V                                            ORDER

NEW YORK STATE COLLEGE OF VETERINARY MEDICINE
AT CORNELL, CORNELL UNIVERSITY, NELSON ROTH,
VALERIE CROSS, HUNTER RAWLINGS, III, DONALD
SMITH, KATHERINE EDMONDSON, LISA CLARK, SUSAN
STEVENS SUAREZ, LINDA ALLEN MIZER, WENDY
TARLOW, WALTER LYNN AND DANILEE POPPENSIEK,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

VALERIE CROSS DORN, ITHACA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered January 30, 2012. The order granted the
motion of defendants-respondents to dismiss the complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:   June 7, 2013                          Frances E. Cafarell
                                                 Clerk of the Court